                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   9             v.                                        SHORTEN TIME WITH RESPECT TO
                                                                                           MICRON'S MOTION TO STRIKE
                                  10     MICRON TECHNOLOGY, INC.,                          EPSTEIN DECLARATION
                                  11                    Defendant.                         Re: Dkt. No. 397
                                  12
Northern District of California
 United States District Court




                                  13          The Court GRANTS Micron’s motion to shorten time with respect to Micron’s motion to

                                  14   strike the Epstein declaration as follows: MLC’s opposition is due April 15 by 4 pm, Micron’s reply

                                  15   is due April 17 by noon, and the hearing will be on April 19, 2019 at 9:30 a.m.

                                  16
                                              IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: April 9, 2019                         ______________________________________
                                  19
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
